
	
		III
		110th CONGRESS
		1st Session
		S. RES. 223
		IN THE SENATE OF THE UNITED STATES
		
			June 7 (legislative
			 day, June 6), 2007
			Mr. Inhofe (for himself,
			 Mr. Kennedy, Mrs. Hutchison, Mrs.
			 Boxer, Ms. Snowe,
			 Mr. Akaka, Mr.
			 Menendez, Mr. Lautenberg,
			 Mr. Stevens, Mr. Lieberman, and Mr.
			 Wyden) submitted the following resolution; which was considered and
			 agreed to
		
		RESOLUTION
		Recognizing the efforts and contributions
		  of the members of the Monuments, Fine Arts, and Archives program under the
		  Civil Affairs and Military Government Sections of the United States Armed
		  Forces during and following World War II who were responsible for the
		  preservation, protection, and restitution of artistic and cultural treasures in
		  countries occupied by the Allied armies.
	
	
		Whereas the United States Government established the
			 American Commission for the Protection and Salvage of Artistic and Historic
			 Monuments in War Areas in 1943 to promote and coordinate the protection and
			 salvage of works of art and cultural and historical monuments and records in
			 countries occupied by Allied armies during World War II;
		Whereas the American Commission for the Protection and
			 Salvage of Artistic and Historic Monuments in War Areas is also known as the
			 Roberts Commission, in honor of its chairman, Supreme Court Justice Owen J.
			 Roberts;
		Whereas, in connection with the establishment of the
			 Roberts Commission, the Monuments, Fine Arts, and Archives program (MFAA) was
			 established under the Civil Affairs and Military Government Sections of the
			 United States Armed Forces;
		Whereas the establishment of the Roberts Commission and
			 the MFAA provided an example for other countries, working in conjunction with
			 the United States, to develop similar programs, and more than 100 foreign MFAA
			 personnel, representing at least seventeen countries, contributed to this
			 international effort;
		Whereas the MFAA was comprised of both men and women,
			 commissioned officers and civilians, who were appointed or volunteered to serve
			 as representatives of the Roberts Commission and as the official guardians of
			 some of the world’s greatest artistic and cultural treasures;
		Whereas members of the MFAA, called the Monuments
			 Men, often joined frontline military forces and some even lost their
			 lives in combat during World War II;
		Whereas, during World War II and for years following the
			 Allied victory, members of the MFAA worked tirelessly to locate, identify,
			 catalogue, restore, and repatriate priceless works of art and irreplaceable
			 cultural artifacts, including masterpieces by Da Vinci, Michelangelo,
			 Rembrandt, and Vermeer, that had been stolen or sequestered by the Axis
			 powers;
		Whereas the heroic actions of the MFAA in saving priceless
			 works of art and irreplaceable cultural artifacts for future generations cannot
			 be overstated, and set a moral precedent and established standards, practices,
			 and procedures for the preservation, protection, and restitution of artistic
			 and cultural treasures in future armed conflicts;
		Whereas members of the MFAA went on to become renowned
			 directors and curators of preeminent international cultural institutions,
			 including the National Gallery of Art, the Metropolitan Museum of Art, the
			 Museum of Modern Art, the Toledo Museum of Art, and the Nelson-Atkins Museum of
			 Art, as well as professors at institutions of higher education, including
			 Harvard University, Yale University, Princeton University, New York University,
			 Williams College, and Columbia University;
		Whereas other members of the MFAA were founders,
			 presidents, and members of associations such as the New York City Ballet, the
			 American Association of Museums, the American Association of Museum Directors,
			 the Archaeological Institute of America, the Society of Architectural
			 Historians, the American Society of Landscape Architects, the National
			 Endowment for the Humanities, and the National Endowment for the Arts, as well
			 as respected artists, architects, musicians, and archivists; and
		Whereas members of the MFAA have never been collectively
			 honored for their service and contributions to humanity, and they are deserving
			 of the utmost acknowledgment, gratitude, and recognition, in particular the 12
			 known Monuments Men who are still alive: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the men and women who served in
			 the Monuments, Fine Arts, and Archives program (MFAA) under the Civil Affairs
			 and Military Government Sections of the United States Armed Forces for their
			 heroic role in the preservation, protection, and restitution of monuments,
			 works of art, and other artifacts of inestimable cultural importance in Europe
			 and Asia during and following World War II;
			(2)recognizes that
			 without their dedication and service, many more of the world’s artistic and
			 historic treasures would have been destroyed or lost forever amidst the chaos
			 and destruction of World War II;
			(3)acknowledges that
			 the detailed catalogues, documentation, inventories, and photographs developed
			 and compiled by MFAA personnel during and following World War II have made and
			 continue to make possible the restitution of stolen works of art to their
			 rightful owners; and
			(4)commends and
			 extols the members of the MFAA for establishing a precedent for action to
			 protect cultural property in the event of armed conflict, and by their action
			 setting a standard not just for one country, but for people of all nations to
			 acknowledge and uphold.
			
